UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1280



ANTHONY D. DRUITT,

                                                Plaintiff - Appellant,

          versus


THE COLLEGE OF WILLIAM AND MARY; WILLIAMSBURG
AREA TRANSPORT COMPANY,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-04-128)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony D. Druitt, Appellant Pro Se. Deborah Love Feild, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony D. Druitt appeals the district court’s order

dismissing his employment discrimination action.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            See Druitt v. The

Coll. of William & Mary, No. CA-04-128 (E.D. Va. Feb. 23, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -